UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7463



JOHN CORDERO,

                                              Plaintiff - Appellant,

          versus


UNITED STATES DISTRICT COURT FOR THE DISTRICT
OF SOUTH CAROLINA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., Chief Dis-
trict Judge. (CA-01-2368-3-17-BD)


Submitted:   November 9, 2001          Decided:     November 26, 2001


Before WILKINS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Cordero, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Cordero appeals from the district court’s order denying

his motion filed under Fed. R. Civ. P. 60(b), in which he sought to

challenge certain orders in his criminal case.            We have reviewed

the record and the district court’s opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Cordero    v.   United   States   Dist.   Court,   No.   CA-01-2368-3-17-BD

(D.S.C. July 3, 2001).      We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                                   AFFIRMED




                                      2